Case 1:18-cr-00123-CBA Document 226 Filed 06/17/19 Page 1 of 2 PagelD #: 3688

Patrick J. Joyce, Esq.
Attorney at Law
658 Ridgewood Road
Maplewood, New Jersey 07040

973-324-2711
New York Office:
70 Lafayette Street
New York, NY 10013
212-285-2299

June 17, 2019

Honorable Judge Carol B. Amon
United States District Court
Fastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

VIA ECF FILING

NOTICE OF APPEARANCE
RE: United States v. Scott Brettschneider
Dear Judge Amon,

PLEASE TAKE NOTICE that I, Patrick J. Joyce,Esq., have been
retained to represent Mr. Scott Brettschneider, the defendant in the
criminal case before Your Honor, identified by docket number
1:18-cr-00123~-CBA-1. I will appear at Mr. Brettschneider’s next court
appearance on July 26, 2019 before Your Honor.

Attached to this letter you will also find the Consent Order
Granting Substitution of Attorney, signed and dated by all parties
involved.

Sincerely,

L
Attorney for Mardis Gamble
70 Lafayette Street - 2°° Floor
New York, NY 10013
(212) 285-2299
pjoycel3@juno.com

  
 
  
   

CC: Andrey Spektor
US Attorney’s Office, EDNY
Lead Attorney
Case 1:18-cr-00123-CBA Document 226 Filed 06/17/19 Page 2 of 2 PagelD #: 3689

271 Cadman Plaza East
Brooklyn, NY 11201
andrey.spektor@usdoj.gov

 

Lindsay K. Gerdes

US Attorney’s Office, EDNY
Lead Attorney

271 Cadman Plaza East
Brooklyn, NY 11201
lindsay. gerdes@usdoj].gov

 

Keith Daniel Edelman

US Attorney’s Office, EDNY
Lead Attorney

271 Cadman Plaza East
Brooklyn, NY 11201

Keith. edelman@usdoj.gov

 

Margaret Gandy

US Attorney’s Office, EDNY
Lead Attorney

271 Cadman Plaza East
Brooklyn, NY 11201
Margaret.gandy@usdoj.gov

 
